FILE COPY




                                COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
REBECA C. MARTINEZ                    300 DOLOROSA, SUITE 3200
PATRICIA O. ALVAREZ                 SAN ANTONIO, TEXAS 78205-3037
LUZ ELENA D. CHAPA                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
IRENE RIOS                                                                           (210) 335-2635
BETH WATKINS
LIZA A. RODRIGUEZ                                                                   FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                        October 20, 2020

        Shelly M. Doggett                               J. Bruce Bennett
        Office of the Attorney General of               Cardwell, Hart & Bennett, L.L.P.
        Texas                                           807 Brazos, Suite 1001
        P.O. Box 12548                                  Austin, TX 78701-2553
        Austin, TX 78711                                * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *
                                                        Jane Webre
        John Henderson Bennett                          Scott Douglass & McConnico,
        OSBORN, MARSLAND &                              LLP
        HARGROVE                                        303 Colorado Street, Suite 2400
        515 Congress Ave., Suite 2450                   Austin, TX 78701-2589
        Austin, TX 78701-3558                           * DELIVERED VIA E-MAIL *
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number: 04-20-00465-CV
               Trial Court Case Number:   M-18-0003-CV-A
               Style: Ammonite Oil & Gas Corporation
                      v.
                      Railroad Commission of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                            Very truly yours,
                                                            Michael A. Cruz,
                                                            Clerk of Court

                                                            _____________________________
                                                            Monica Rivera
                                                            Deputy Clerk, Ext. 53855

        cc: Mattie Sadovsky (DELIVERED VIA E-MAIL)
        Douglas J. Dashiell (DELIVERED VIA E-MAIL)
                                                                                FILE COPY




                    Fourth Court of Appeals
                           San Antonio, Texas
                                 October 20, 2020

                               No. 04-20-00465-CV

                 AMMONITE OIL & GAS CORPORATION,
                             Appellant

                                         v.

                   RAILROAD COMMISSION OF TEXAS,
                              Appellee

         From the 36th Judicial District Court, McMullen County, Texas
                       Trial Court No. M-18-0003-CV-A
                 Honorable Janna K. Whatley, Judge Presiding


                                 ORDER
        The trial court signed a final appealable order on June 22, 2020. Because
the clerk’s record does not contain a motion for new trial, motion to modify the
judgment, motion for reinstatement, or request for findings of fact and
conclusions of law, the notice of appeal was due by July 22, 2020. See TEX. R.
APP. P. 26.1(a). A motion for extension of time to file the notice of appeal was
due by August 6, 2020. See TEX. R. APP. P. 26.3.

          Appellant filed its notice of appeal on September 17, 2020. “[O]nce the
period for granting a motion for extension of time under Rule [26.3] has passed, a
party can no longer invoke the appellate court’s jurisdiction. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule
26). Because the notice of appeal was untimely filed, we ORDER appellant to
show cause why this appeal should not be dismissed for lack of jurisdiction by
October 30, 2020. See id. If appellants fail to respond to this order by the date
ordered, this appeal will be dismissed for lack of jurisdiction. See TEX. R. APP. P.
42.3. If a supplemental clerk’s record is required, appellant must ask the trial
court clerk to prepare one and must notify the clerk of this court that such a
request was made. All other appellate deadlines are suspended until further order
of this court.
                                                                             FILE COPY




                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court